COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                  §
                                                  §            No. 08-12-00314-CR
                                                  §
 IN RE: CHRISTOPHER DAVID RYAN,                   §       AN ORIGINAL PROCEEDING
                                                  §
                           Relator.               §              IN MANDAMUS
                                                  §
                                                  §
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Pedro Gomez, Judge of the 112th District Court of Upton County, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2013.



                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating